UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 08/31/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Fund August 31, 2014 (Unaudited) Common Stocks95.5% Shares Value ($) Brazil13.3% Banco Santander Brasil, ADS 351,350 2,413,775 BM&FBovespa 776,700 4,684,141 Brasil Insurance Participacoes e Administracao 662,100 2,363,270 Cia de Saneamento Basico do Estado de Sao Paulo, ADR 667,180 6,298,179 Cia Hering 396,500 4,957,800 EDP - Energias do Brasil 1,226,500 6,191,401 Fibria Celulose, ADR 394,550 a 4,087,538 Gerdau, ADR 1,033,660 5,984,891 Grupo BTG Pactual 326,300 5,480,849 Itau Unibanco Holding, ADR 398,332 7,169,976 JBS 1,059,000 4,787,617 Magnesita Refratarios 2,599,500 4,470,885 Oi, ADR 4,325,420 2,898,031 Petroleo Brasileiro, ADR 1,672,051 32,722,038 Telefonica Brasil, ADR 296,220 6,339,108 Vale, ADR 619,720 7,219,738 Chile.7% Cencosud 273,750 821,119 ENTEL Chile 389,324 4,508,584 China18.3% Air China, Cl. H 5,834,000 3,613,293 Anhui Conch Cement, Cl. H 3,311,000 11,962,245 Baoxin Auto Group 2,004,500 1,487,200 Beijing Capital International Airport, Cl. H 10,626,000 8,308,793 China Communications Services, Cl. H 13,780,000 6,649,918 China Construction Bank, Cl. H 25,605,399 19,030,471 China Life Insurance, Cl. H 2,850,000 8,182,205 China Machinery Engineering, Cl. H 3,909,000 2,264,683 China Railway Group, Cl. H 9,193,000 4,756,605 China ZhengTong Auto Services Holdings 4,013,500 2,143,972 CNOOC 6,533,000 13,133,353 Dongfang Electric, Cl. H 3,642,400 6,081,594 Guangzhou Automobile Group, Cl. H 4,065,603 4,228,200 Industrial & Commercial Bank of China, Cl. H 23,218,590 15,399,069 Lianhua Supermarket Holdings, Cl. H 10,346,000 a 6,007,316 Parkson Retail Group 32,869,000 10,857,303 PICC Property & Casualty, Cl. H 3,046,680 5,055,491 Ping An Insurance Group Company of China, Cl. H 518,000 4,217,495 Shanghai Pharmaceuticals Holding, Cl. H 507,700 1,041,597 Weichai Power, Cl. H 1,367,000 5,538,519 Weiqiao Textile, Cl. H 1,174,600 595,632 West China Cement 17,736,000 1,899,456 Wumart Stores, Cl. H 6,813,000 6,505,274 Greece.3% National Bank of Greece 632,520 a Hong Kong6.7% China Mobile 707,500 8,800,330 China Mobile, ADR 67,910 4,229,435 China Resources Power Holdings 2,097,000 6,345,075 COSCO Pacific 7,659,078 10,732,523 Global Bio-Chem Technology Group 33,916,980 a 1,312,907 iShares FTSE A50 China Index ETF 5,011,000 5,967,901 NWS Holdings 2,545,188 4,807,911 Shanghai Industrial Holdings 3,649,000 12,171,102 Hungary1.6% OTP Bank 416,294 7,191,858 Richter Gedeon 359,890 5,787,914 India11.4% Bank of India 1,063,080 4,860,596 Bharat Heavy Electricals 1,352,109 5,365,726 Hindustan Petroleum 545,740 4,064,076 ICICI Bank 198,829 5,101,137 IDFC 837,173 1,969,989 India Cements 6,130,202 11,145,111 Jubilant Life Sciences 95,487 263,266 NMDC 2,532,656 7,076,662 Oriental Bank of Commerce 480,323 2,069,948 Power Grid Corporation of India 2,620,041 5,404,625 Punjab National Bank 326,303 5,098,619 Reliance Industries 977,710 16,053,202 Rolta India 2,676,356 4,602,468 Sesa Sterlite 1,045,600 4,775,676 South Indian Bank 1,694,651 774,993 State Bank of India 236,100 9,448,222 Steel Authority of India 3,458,040 4,618,888 Indonesia.1% Aneka Tambang Persero 7,396,500 Malaysia.7% CIMB Group Holdings 2,527,871 Mexico1.7% Alpek 1,754,740 3,539,874 America Movil, ADR, Ser. L 105,190 2,578,207 Consorcio ARA 4,679,900 a 2,136,540 Controladora Vuela Compania de Aviacion, ADR 612,875 5,393,300 Poland1.4% Asseco Poland 141,101 1,863,461 Powszechna Kasa Oszczednosci Bank Polski 782,216 9,341,314 Qatar.5% Commercial Bank of Qatar 230,420 Russia4.9% Gazprom, ADR 2,138,271 15,288,638 JKX Oil & Gas 1,322,961 a 991,079 Lukoil, ADR 50,230 2,800,323 Mobile Telesystems 611,260 a 4,641,640 Moscow Exchange 395,060 675,825 Rosneft, GDR 1,089,790 6,654,258 Sberbank of Russia, ADR 1,126,450 a 9,180,568 South Africa.8% Barclays Africa Group 358,576 5,600,055 Murray & Roberts Holdings 251,625 a 622,560 Truworths International 58,180 405,821 South Korea21.0% Hite Jinro 308,725 7,033,431 Hyundai Mobis 20,719 6,007,580 Hyundai Motor 72,640 16,692,263 KB Financial Group 518,170 21,233,753 Korea Electric Power 366,495 15,253,305 Korean Reinsurance 97,546 1,135,207 KT 37,370 1,289,955 KT, ADR 284,650 4,867,515 LG Chem 19,038 5,060,152 LG Electronics 130,083 9,698,974 Lotte Shopping 19,463 6,372,815 Mirae Asset Securities 98,499 4,706,619 NongShim 22,715 5,645,426 POSCO 25,490 8,396,528 POSCO, ADR 18,330 1,517,724 Samsung Electronics 22,384 27,241,832 Shinhan Financial Group 226,480 11,726,614 Shinsegae 45,401 10,432,894 Tongyang Life Insurance 623,275 7,007,579 Taiwan8.5% Advanced Semiconductor Engineering 3,713,840 4,628,244 Compal Electronics 7,613,000 6,774,922 CTBC Financial Holding 5,915,960 4,304,783 First Financial Holding 7,204,940 4,459,323 Hon Hai Precision Industry 4,204,277 14,346,909 Nan Ya Printed Circuit Board 2,722,020 a 5,054,185 Radiant Opto-Electronics 1,612,570 6,959,453 Shin Kong Financial Holding 14,467,620 4,719,202 Simplo Technology 537,000 3,018,217 Taiwan Semiconductor Manufacturing 2,171,638 9,008,987 United Microelectronics 12,494,845 5,705,981 Thailand2.4% Bangkok Bank 1,791,160 11,496,174 PTT Global Chemical 2,494,900 4,842,949 Thai Oil 2,146,900 3,478,462 Turkey.8% Turkiye Garanti Bankasi 179,660 704,011 Turkiye Halk Bankasi 750,360 5,502,293 Turkiye Sise ve Cam Fabrikalari 1 1 United Arab Emirates.4% Emaar Properties 1,241,046 Total Common Stocks (cost $703,012,946) Preferred Stocks2.0% Brazil Banco do Estado do Rio Grande do Sul, Cl. B 904,900 6,245,568 Gerdau 731,300 4,233,928 Itausa - Investimentos Itau 998,600 4,862,515 Metalurgica Gerdau 132,600 939,485 Randon Participacoes 113,400 367,784 Total Preferred Stocks (cost $14,362,989) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,100,000) 5,100,000 b Total Investments (cost $722,475,935) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares ETF - Exchange-Traded Fund GDR - Global Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2014, net unrealized appreciation on investments was $76,326,051 of which $117,581,209 related to appreciated investment securities and $41,255,158 related to depreciated investment securities. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 29.4 Information Technology 12.1 Energy 11.7 Materials 11.4 Industrial 8.6 Consumer Discretionary 8.2 Telecommunications 5.7 Utilities 4.9 Consumer Staples 3.9 Health Care .9 Exchange-Traded Funds .7 Money Market Investment .6 † Based on net assets. The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 766,443,165 4,641,640 - Equity Securities - Foreign Preferred Stocks+ 16,649,280 - - Exchange-Traded Funds 5,967,901 - - Mutual Funds 5,100,000 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J.
